Citation Nr: 0727191	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-08 060	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including due to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot 
disorder, inclusive of but not limited to cellulitis, 
including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Philadelphia RO.  

In October 2006, in support of his claims, the veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.  

The veteran has consistently sought service connection for a 
bilateral foot disorder, not a unilateral condition - 
meaning a disorder affecting both feet, not just one.  
September and October 2004 RO rating decisions denied his 
claim for cellulitis specifically in his left foot.  But in 
his notice of disagreement (NOD) and again in his substantive 
appeal (VA Form 9), he noted that he had problems with both 
feet.  So in June 2006 the RO readjudicated his claim and 
issued another rating decision also denying service 
connection for cellulitis in his right foot.  During his 
hearing he reiterated that he was seeking service connection 
for a bilateral foot disorder, but he also indicated he was 
not limiting his appeal to cellulitis, instead, was also 
including other conditions as well.  So the Board has 
recharacterized this issue to take this into account.

The Board is remanding the claim for service connection for a 
bilateral foot disorder to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board will go ahead and decide 
the other claim - for a skin disorder.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, so 
it is presumed he was exposed to herbicides (specifically, 
the dioxin in Agent Orange) while there.

2.  The veteran has been diagnosed with various skin 
disorders, including 
non-melanoma skin cancer, cysts, dermatitis, lyme disease, 
actinic keratoses, seborrheic keratosis, keratoacanthoma, 
verrucous hyperkeratosis consistent with verruca vulgaris, 
basal cell carcinoma, acute urticaria, eczema, and squamous 
cell carcinoma, none of which is among the conditions 
recognized by VA as associated with Agent Orange exposure.

3.  None of these diagnosed skin conditions were initially 
manifested while the veteran was in the military or for many 
years after his discharge, and none have been otherwise 
etiologically linked to his military service - and, in 
particular, to exposure to Agent Orange while in Vietnam.


CONCLUSION OF LAW

The veteran does not have a skin disorder as a result of a 
disease or injury incurred or aggravated in service, 
including his presumed exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in May 2004, 
July 2004, April 2006 and September 2006.  The letters 
specifically told him that VA needed specific information to 
show his entitlement to service connection, indicated what 
supporting evidence VA was responsible for obtaining, 
what evidence he needed to submit, and the May 2004 letter, 
in particular, also indicated that if he had any additional 
information or evidence that would support his claim he 
should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the May 
2004 and July 2004 letters were sent prior to the initial 
adjudication in September 2004.  And in the January 2006 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  Consequently, the 
Board finds there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that even where there was no pre-initial-
decision notice, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in the April and September 2006 
letters.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In fact, to the contrary, in June 2004 
the veteran indicated he had no more evidence to submit.  
Therefore, the duty to assist has been satisfied as VA has 
obtained all identified records pertaining to the claim on 
appeal - to the extent the evidence mentioned is available.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  The appeal is ready to be considered on 
the merits.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  This 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection also may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disability is due to disease or injury incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. 
§ 3.309(e).  An herbicide is defined to include Agent Orange, 
and there is a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam War.  See 
38 C.F.R. §§ 3.307(a)(6)(i), (iii).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange) who develops one of the conditions 
listed in 38 C.F.R. § 3.309(e).

The veteran's military personnel records confirm he served in 
Vietnam during the Vietnam era; thus, it is presumed he was 
exposed to Agent Orange while stationed there.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, he has not been diagnosed with 
any of the enumerated conditions recognized by VA as being 
etiologically related to herbicide exposure, so he is not 
entitled to presumptive service connection on this basis.  
More specifically, his diagnosed skin disabilities have 
included 
non-melanoma skin cancer, cysts, dermatitis, lyme disease, 
actinic keratoses, seborrheic keratosis, keratoacanthoma, 
verrucous hyperkeratosis consistent with verruca vulgaris, 
basal cell carcinoma, acute urticaria, eczema, and squamous 
cell carcinoma, none of which are listed in 38 C.F.R. § 
3.309(e).  He therefore is not entitled to presumptive 
service connection based on his presumed exposure to Agent 
Orange in Vietnam.  This evidentiary failing alone, however, 
is not altogether dispositive of his claim.

Even where, as here, a veteran is not entitled to presumptive 
service connection for a disease, he can nonetheless show he 
is entitled to service connection on a direct incurrence 
basis provided there is probative medical nexus evidence 
otherwise linking the condition(s) at issue to the Agent 
Orange exposure.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also 38 U.S.C.A. § 1113(b) (West 2002) 
(nothing in presumptive service connection statutes prevents 
granting of service connection for disease shown to have been 
incurred in or aggravated by service); (EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (Board must review all issues 
reasonably raised from a liberal reading of all documents in 
the record).

Here, the veteran's service medical records (SMRs) show that 
in November 1966 he presented with complaints of an abscess 
on his neck.  An incision was made and the abscess was 
drained.  Records show the wound healed well.  Thereafter in 
an August 1967 report of medical history, he indicated a 
history of cysts.  There are no additional notes regarding 
cysts or abscesses and his skin was found to be normal during 
his military separation examination in August 1967.  His 
military service ended the following month, in September 
1967.

There is no indication of continuity of symptomatology 
following the veteran's discharge from service.  The first 
indication of relevant complaints or treatment for a skin 
condition, post service, was in 1984 (so some 17 years after 
his service ended) at which time he had a sebaceous cyst 
removed.  He, alone, not matter how sincere his personal 
belief, is not competent to opine as to the nature of the 
skin problems he observed in the intervening years and their 
possible relationship to his military service.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  And there simply is no 
other evidence - especially medical evidence, attributing 
any of his skin conditions that have been diagnosed since 
service, to his service, and in particular to exposure to 
Agent Orange in Vietnam.  None of the private or VA doctors 
who have evaluated and/or treated him in the numerous years 
since service has established this necessary etiological 
link.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the claim for service connection 
for a skin disorder, including due to exposure to herbicide 
agents (Agent Orange), must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a skin disorder, 
including due to herbicide exposure, is denied.


REMAND

38 U.S.C.A. § 5103A(d)(1)(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(c)(4) (2006) provide that VA will obtain an 
examination or opinion if the information and competent lay 
or medical evidence reflects the existence of a current 
disability or persistent or recurrent symptoms of disability 
which may be associated with military service, but the record 
does not contain sufficient medical evidence to decide the 
claim.  See also Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).



This is the situation in this particular case at hand.  The 
veteran has been diagnosed with a current disability 
involving his feet.  In March 2005, M. R. Wisser, D. O., 
indicated he had been treating the veteran since 2004, but 
had reviewed his treatment records dated from 1984 to the 
then present.  He indicated the veteran had related to him a 
history of service in Vietnam and exposure to Agent Orange.  
He told Dr. Wisser that since his return from Vietnam he had 
experienced swelling in his feet along with foot pain and 
numbness in his lower extremities - including his feet.  Dr. 
Wisser indicated the veteran had neuropathy of an unknown 
cause.  He added, however, there was a possibility that Agent 
Orange could be the cause of the veteran's peripheral 
neuropathy.

This is the only medical opinion currently on file addressing 
the determinative issue of causation, i.e., whether the 
veteran's peripheral neuropathy - including especially in 
his feet, is at least partly the result of his presumed 
exposure to Agent Orange in Vietnam.

As already mentioned, some diseases are presumptively 
considered to have been incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
disease, in addition to those enumerated in § 1116(a)(2), 
which VA determines, in regulations prescribed under this 
section, warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Those additional diseases 
are listed in 38 C.F.R. § 3.309(e).

Whenever VA determines, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of a disease in humans, VA shall prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of 
this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, 
VA shall take into account (A) reports received by VA from 
the National Academy of Sciences under section 3 of the Agent 
Orange Act of 1991, and (B) all other sound medical and 
scientific information and analyses available to VA.  In 
evaluating any study for the purpose of making such 
determinations, VA shall take into consideration whether the 
results are statistically significant, are capable of 
replication, and withstand peer review.  38 U.S.C.A. § 
1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The veteran served in the Republic Vietnam from March 8, 1966 
to March 8, 1967 and, as acknowledged when adjudicating his 
claim concerning his skin disorder, is therefore presumed to 
have been exposed to Agent Orange while there.  38 U.S.C.A. § 
1116(f).  But presumptive service connection for a disease 
associated with exposure to Agent Orange is afforded to only 
those diseases listed in the statute or regulation as having 
been found by the Secretary of VA to have a positive 
association with exposure to certain herbicide agents.  
Notably, this list includes "acute and subacute" peripheral 
neuropathy.  38 C.F.R. § 3.309(e).  Also note, however, the 
Secretary of VA has found, based on the published report of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary, that presumptive service connection is not 
warranted for chronic persistent peripheral neuropathy.  
67 Fed. Reg. 42,600, 42,605 (June 24, 2002).

For purposes of presumptive service connection, resulting 
from exposure to Agent Orange, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.  In addition, acute and 
subacute peripheral neuropathy must have manifested to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to the herbicide agent 
during service.  38 C.F.R. § 3.307(a)(6).  Conversely, 
chronic persistent peripheral neuropathy, by its very nature, 
is a far more long-term (i.e., permanent) condition.

In his service medical records, there is no evidence of 
neurological impairment involving the veteran's feet, and no 
evidence of any neurological impairment by complaint, history 
or finding in the reports of his April 1965 pre-induction 
examination or August 1967 separation examination.

In applying the provisions of presumptive service connection, 
resulting from exposure to Agent Orange, the critical period 
is within a year after the last date on which the veteran was 
exposed to the herbicide agent.  Here, as mentioned, 
the veteran served in Vietnam from March 8, 1966 to March 8, 
1967.  So the last possible date on which he could have been 
exposed to Agent Orange would have been March 8, 1967, i.e., 
that last day he was in Vietnam.  As provided by the 
regulation, acute and subacute peripheral neuropathy would 
therefore have to have manifested to a degree of at least 10 
percent by March 8, 1968, i.e., one year later.  Here, 
though, in the absence of any evidence of acute and subacute 
peripheral neuropathy during service, or during the one-year 
period after the date of last exposure, the presumptive 
service connection provisions for a disease associated with 
exposure to Agent Orange do not apply.

This notwithstanding, there are other bases for establishing 
entitlement to service connection that also must be 
considered.  For one, entitlement to service connection still 
may be established if there is probative evidence showing 
inception of the neuropathy in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Also, since peripheral neuropathy is a 
disease of the nervous system, it is subject to presumptive 
service connection as a chronic disease (on a basis other 
than exposure to Agent Orange) if it became manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).



Dr. Wisser's March 2005 statement, phrased in terms 
suggesting only a "possible" relationship between the 
peripheral neuropathy in the veteran's feet and his exposure 
to Agent Orange in Vietnam, is insufficient to grant service 
connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (indicating that a doctor's opinion suggesting a 
condition "may" be related to service was too speculative 
when phrased in such equivocal language because this is 
tantamount, as well, to saying the condition "may not" be 
related to service).  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993).  An absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is definite etiology or obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  But again, 
by the same token, the Court has held that a doctor's opinion 
phrased in terms of "may or may not" be related to service is 
an insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).

Dr. Wisser's statement - even if equivocal, is nonetheless 
sufficient to warrant further development of this claim.  
Although the diagnosis of peripheral neuropathy was made well 
beyond the one-year presumptive period for manifestation of a 
chronic disease that may be associated with service, the RO 
should seek to obtain any private or VA medical records 
addressing the symptoms discussed by the veteran from his 
discharge to the present to determine whether they were 
early, prodromal manifestations of peripheral neuropathy.  
This is important since the veteran specifically told Dr. 
Wisser that he had experienced swelling, pain and numbness in 
his lower extremities and feet since returning from Vietnam.  
Prior letters from VA have only asked the veteran to submit 
evidence of treatment for cellulitis in his feet (when his 
claim was limited to that specific context), so also 
inquiring whether he has been evaluated and/or treated for 
peripheral neuropathy affecting his feet - on any earlier 
occasion than when presently indicated, would provide a more 
complete history of this condition, including in terms of 
whether it dates back to his time in service.  The veteran 
should be examined, as well, for a more definitive medical 
nexus opinion to assist in making this important 
determination.  38 C.F.R. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Also see again Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994) (even if a condition is not subject 
to presumptive service connection, the veteran may establish 
his entitlement with proof of direct causation).

Dr. Wisser also should be asked to elaborate on his opinion 
as to the precise nature and etiology of the veteran's 
peripheral neuropathy.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Explain to the veteran that in a 
written report from Dr. Wisser he 
indicated that since his discharge from 
the military he had experienced pain, 
swelling and numbness in his feet.  Ask 
the veteran to provide VA with 
information pertaining to any treatment 
he sought from his discharge in August 
1967 to the present time for peripheral 
neuropathy in his feet or for any other 
foot condition he may have.  With any 
necessary authorization, obtain the 
records of the treatment he indicates.

2.  Ask Dr. Wisser to provide the 
medical basis and supporting authority 
for his opinion that the veteran's 
peripheral neuropathy "may be" (i.e., 
"possibly") related to his exposure to 
herbicides (Agent Orange) in Vietnam.  
Also ask Dr. Wisser to clarify whether 
the veteran has acute or subacute 
peripheral neuropathy or, instead, 
chronic persistent peripheral 
neuropathy.

3.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical opinion indicating the 
likelihood (very likely, as likely as 
not, or unlikely) the peripheral 
neuropathy affecting his feet is at 
least partly the result of exposure to 
toxic herbicides (the dioxin in Agent 
Orange in particular) while in Vietnam 
or, instead, more likely the result of 
other factors unrelated to his service 
in the military.  To facilitate making 
this important determination, the claims 
file - including a complete copy of 
this remand and Dr. Wisser's March 2005 
statement (and any additional statement, 
if submitted), must be made available to 
the VA examiner for a review of the 
veteran's pertinent medical and other 
history.  All necessary diagnostic 
testing and evaluation should be done 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

In addition to indicating whether the 
veteran's peripheral neuropathy is a 
residual of exposure to Agent Orange in 
Vietnam, or instead the result of 
other unrelated factors, the VA examiner 
should clarify whether the veteran has 
"acute or subacute" peripheral 
neuropathy (versus "chronic 
persistent" peripheral neuropathy) and 
provide some indication of when he began 
experiencing this condition, whichever 
version it is determined he has.

As well, the VA examiner should report 
what, if any, additional diagnosis the 
veteran has pertaining to his feet and 
should opine as to whether any 
additional foot disorder is at least as 
likely as not (meaning 50 percent or 
more probable) related to his military 
service, Agent Orange exposure included.

4.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


